Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment filed 08/02/2021 is acknowledged.  Claims 1-5 and 13-21 are pending.  Claims 13-21 are new.  

Election/Restriction
This application contains the following patentably distinct species.  Two elections must be made.

First, an election must be made between Species 1 through Species 5:
Species 1 wherein the plurality of openings further comprise a diameter and wherein the diameter of the plurality of openings formed in a first surface of the dispersion device is different than that of the diameter of the plurality of openings formed in a second surface (as shown by, e.g., claim 14);
Species 2 wherein the plurality of openings further comprises both smaller openings and larger openings (as shown by, e.g., claim 16);
Species 3 wherein the plurality of openings are randomly placed throughout the dispersion device (as shown by, e.g., claim 17);
Species 4 wherein the plurality of openings are concentrically placed throughout the dispersion device (as shown by, e.g., claim 18); and 


Second, an election must be made between Species 6 and Species 7:
Species 6 wherein the sidewall of the plurality of openings are perpendicular to a surface of the dispersion device or they could be inclined at an angle relative to a surface of the dispersion device (as shown by, e.g., claim 20); and 
Species 7 wherein the sidewall of the plurality of openings are inclined at an angle relative to a surface of the dispersion device (as shown by, e.g., claim 21).

The species are independent or distinct because they require mutually exclusive steps or structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Gregory Frattini on 09/23/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/               Primary Examiner, Art Unit 1714